Petition for Writ of
Mandamus Dismissed and Memorandum Opinion filed March 1, 2011.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-01238-CV
____________
 
IN RE STRATEGIC CULINARY GROUP, INC.,
MIDTOWN ADMINISTRATIVE GROUP, INC., MIDTOWN CULINARY GROUP, LTD., RICARDO
VALENCIA, SR., PRESTON WOOD CULINARY GROUP, LTD., DURHAM CULINARY GROUP, LTD.,
OAKLAWN CULINARY GROUP, L.P., AND CYCLONE’S MEXICAN KITCHENS, INC., Relators
 
 
ORIGINAL PROCEEDING
WRIT OF MANDAMUS
 
 

M E M O R
A N D U M  O P I N I O N
            On December 20, 2010, relators filed a petition for writ of
mandamus in this Court.  See Tex. Gov’t Code Ann §22.221 (Vernon 2004); see
also Tex. R. App. P. 52.1. 
            On February 23, 2011, relators filed a motion to dismiss the
petition.  The motion is granted.  Accordingly, the petition for writ of
mandamus is ordered dismissed and we lift our stay of the trial court’s
proceedings.
                                                                        PER
CURIAM
Panel
consists of Justices Seymore, Boyce, and Christopher.